444 F.2d 220
UNITED STATES of America, Plaintiff-Appellee,v.Francis Xavier KILDAY, Defendant-Appellant.
No. 71-1195.
United States Court of Appeals, Fifth Circuit.
June 28, 1971.

Edward J. Witten, Jacksonville, Fla. (court-appointed), for defendant-appellant.
John L. Briggs, U. S. Atty., Rudy Hernandez, Asst. U. S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Before COLEMAN, SIMPSON and RONEY, Circuit Judges.
PER CURIAM:


1
Sometime during the night of January 8, 1969, $363,051.13 disappeared from the vaults of the Barnett Bank Facility at the United States Naval Air Station in Jacksonville, Florida. Most of the money was later recovered in San Antonio, Texas, and in Argentina.


2
Francis Xavier Kilday now appeals his conviction, after a jury trial, of violations of 18 U.S.C. § 2113(b), 18 U.S.C. § 2314, and 18 U.S.C. § 371, statutes dealing with theft from a federally insured bank, transportation of the proceeds of such a theft, and conspiracy in connection with such offenses. Kilday was sentenced to serve a maximum of ten years, with credit for nineteen months spent under incarceration in Argentina.


3
The evidence of guilt, except for the testimony of appellant's brother, John J. Kilday, directly implicating him, was altogether circumstantial. Since John Kilday at appellant's trial repudiated portions of his earlier statement to agents of the FBI as faction, appointed counsel for Kilday earnestly urges, in brief and on oral argument, that the evidence was insufficient to support the conviction.


4
Our appraisal of the record, however, is that there was proof which pointed inexorably to guilt, if the jury chose to believe it. The Jury so decided, and the judgment is


5
Affirmed.